54 F.3d 773NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Chuvez Mcguire INGRAM, Plaintiff-Appellant,andCONSOLIDATED HOLDING CORPORATION Plaintiff,v.CITY of Opa-Locka, Defendant-Appellee.Chuvez Mcguire INGRAM, Plaintiff-Appellant,v.CITY of Opa-Locka, Defendant-Appellee.
Nos. 95-1156, 95-1157.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  May 19, 1995.

Chuvez McGuire Ingram, Appellant Pro Se.
D.Md.
AFFIRMED.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Chuvez McGuire Ingram appeals the district court's orders dismissing his civil defamation actions as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Ingram v. City of Opa-Locka, Nos.  CA-94-1758-JFM;  CA-94-2161-JFM (D. Md. Jan. 11, 1995;  Jan. 10, 1995).  We deny Ingram's "Motion for Summary Judgement [sic] of Judgement [sic] by Order of Default."   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED